— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of murder in the second degree, manslaughter in the first degree, robbery in the first degree (three counts), robbery in the second degree, and criminal possession of a weapon in the second degree (two counts).
Defendant contends that, inasmuch as his parents were not present at the time of his confession, the trial court erred in failing to suppress his statements. We disagree. Defendant, a 19 year old, was not a person of limited experience or education nor did he demonstrate immature judgment. Having been given his Miranda warnings, he knowingly and voluntarily waived his rights to counsel and against self-incrimination (see, People v Baez, 79 AD2d 608). Further, even if we were to agree that this adult defendant had some right to consult with his parents, the police in this case did not deny access between defendant and his parents during interrogation or purposely thwart such contact so as to require suppression of defendant’s statement (cf. People v Bevilacqua, 45 NY2d 508).
We have reviewed defendant’s remaining contentions and find them without merit. (Appeal from judgment of Supreme Court, Erie County, Easier, J. — manslaughter, first degree, and other offenses.) Present — Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.